         Case 3:21-mc-80066-SK Document 1-1 Filed 03/29/21 Page 1 of 4




March 29, 2021

                                    “Take Down Notice”
                         Under the Digital Millennium Copyright Act
                                       17 U.S.C. §512


Facebook, Inc.
Attn: Facebook Designated Agent
1601 Willow Road
Menlo Park, California 94025
ip@fb.com

VIA FIRST CLASS MAIL AND EMAIL

RE:    Copyright Infringement at www.facebook.com

Dear Facebook, Inc.:

        We are litigation counsel to Santo Remedio, LLC dba Dr. Juan’s Santo Remedio (“Santo
Remedio”), whose copyrighted photos/videos have been repeatedly published on Facebook by
an unauthorized user and competitor. This letter is a formal notice to you under the Digital
Millennium Copyright Act (“DMCA”), 17 U.S.C. §512, that your customer(s) is maintaining
materials on the webpages listed below, which infringe upon our client’s rights:

   •   https://www.facebook.com/2045794338982333/posts/2987162804845477/?d=n
   •   https://www.facebook.com/2121547571258821/posts/3829571023789792/?d=n
   •   https://www.facebook.com/SuccessWellSupported8
   •   https://www.facebook.com/peachvilleplatinumcustomercare/posts/2860745987532106
   •   https://www.facebook.com/ads/library/?id=1356413631406221
   •   https://www.facebook.com/watch/?v=426536488416403
   •   https://www.facebook.com/ads/library/?id=454472999239033
   •   https://www.facebook.com/325085811469828/posts/780472895931115/?d=n
   •   https://www.facebook.com/ads/library/?id=1061860867627108
   •   https://www.facebook.com/ads/library/?id=287967536182238
   •   https://www.facebook.com/2121547571258821/posts/3829571023789792/?d=n
   •   https://www.facebook.com/ads/library/?id=3740931442692746
   •   https://www.facebook.com/permalink.php?story_fbid=777506756224054&id=637008440
       273887
   •   https://www.facebook.com/ads/library/?id=820786655486419
   •   https://www.facebook.com/ads/library/?id=426929781709097
   •   https://www.facebook.com/ads/library/?id=152798446584421
   •   https://www.facebook.com/ads/library/?id=449437303050288
   •   https://www.facebook.com/ads/library/?id=126635126042009

       Our client’s affidavit in support of this notice is attached, and below are examples of the
unlawful infringement:
          Case 3:21-mc-80066-SK Document 1-1 Filed 03/29/21 Page 2 of 4
Facebook, Inc.
March 29, 2021
Page 2 of 4
  Our client’s website     Example of infringing post/ad:         Example of infringing post/ad:
   with its copyright:     https://www.facebook.com/204       https://www.facebook.com/212154757
https://misantoremedio.    5794338982333/posts/298716         1258821/posts/3829571023789792/?
          com/                    2804845477/?d=n                              d=n




       Should the infringing sites continue to infringe on our client’s copyright, our client will have
no other option but to seek any and all legal remedies available to it, including court intervention.

       As you are likely aware, the DMCA does not provide for any grace period or allow a service
provider to “mediate” a dispute. Accordingly, we hereby request that you immediately take
down and remove the infringing content from your servers, pursuant to the attached affidavit.

        Please notify me immediately of your receipt of this letter—by return email to
liana@KRInternetLaw.com—to confirm that you will comply with the above-stated request. In the
event that you and your customer continue to publish and distribute the infringing content or
continue to unlawfully exploit our client’s copyrights or other rights in any other way, we will take
all necessary legal action.

        This letter does not constitute a complete or exhaustive statement of all of our client's
rights, claims, contentions, or legal theories regarding this matter. Nothing stated herein is
intended as, nor should it be deemed to constitute, a waiver or relinquishment of any of our client's
rights or remedies, whether legal or equitable, all of which are hereby expressly reserved.

      If you should have any questions about this notice, please contact me immediately at 415-
955-1155, ext. 118, or at liana@KRInternetLaw.com.

Sincerely,

KRONENBERGER ROSENFELD, LLP



Liana W. Chen

Attachment (Affidavit)
         Case 3:21-mc-80066-SK Document 1-1 Filed 03/29/21 Page 3 of 4
Facebook, Inc.
March 29, 2021
Page 3 of 4
                      Affidavit in Support of DMCA Take-Down Notice

I, Jozef Opdeweegh, co-owner and agent of Santo Remedio, LLC dba Dr. Juan’s Santo Remedio,
declare the following:

   1. Authority to Act. I swear, under penalty of perjury, that the information in this notification
      is accurate, as evidenced by my signature below.

   2. Identity of the Copyrighted Work That Has Been Infringed. I am the copyright owner
      or am authorized to act on behalf of the owner of the copyright of Dr. Juan Rivera that
      appears at the following location/link and the other copyrights in photographs/videos of
      Dr. Juan Rivera used by the infringer in the links in paragraph 3 below:

   •   https://misantoremedio.com/

   3. Identity of the Material that is Infringing Copyrighted Work. The webpages/posts
      located at the following URLs are displaying materials that infringe on the identified
      copyrights, including by directly copying the photographs/videos of Dr. Juan Rivera:

   •   https://www.facebook.com/2045794338982333/posts/2987162804845477/?d=n
   •   https://www.facebook.com/2121547571258821/posts/3829571023789792/?d=n
   •   https://www.facebook.com/SuccessWellSupported8
   •   https://www.facebook.com/peachvilleplatinumcustomercare/posts/2860745987532106
   •   https://www.facebook.com/ads/library/?id=1356413631406221
   •   https://www.facebook.com/watch/?v=426536488416403
   •   https://www.facebook.com/ads/library/?id=454472999239033
   •   https://www.facebook.com/325085811469828/posts/780472895931115/?d=n
   •   https://www.facebook.com/ads/library/?id=1061860867627108
   •   https://www.facebook.com/ads/library/?id=287967536182238
   •   https://www.facebook.com/2121547571258821/posts/3829571023789792/?d=n
   •   https://www.facebook.com/ads/library/?id=3740931442692746
   •   https://www.facebook.com/permalink.php?story_fbid=777506756224054&id=637008440
       273887
   •   https://www.facebook.com/ads/library/?id=820786655486419
   •   https://www.facebook.com/ads/library/?id=426929781709097
   •   https://www.facebook.com/ads/library/?id=152798446584421
   •   https://www.facebook.com/ads/library/?id=449437303050288
   •   https://www.facebook.com/ads/library/?id=126635126042009

   4. Contact Information. Please send all correspondence on this matter to my attorney at:

              Liana W. Chen
              KRONENBERGER ROSENFELD, LLP
              150 Post Street, Suite 520
              San Francisco, CA 94108
              UNITED STATES
              (415) 955-1155 ext. 118
              (415) 955-1158 Fax
              liana@KRInternetLaw.com
        Case 3:21-mc-80066-SK Document 1-1 Filed 03/29/21 Page 4 of 4
Facebook, Inc.
March 29, 2021
Page 4 of 4
   5. Good Faith Statement. I have a good faith belief that use of the copyrighted material
      described in the attached letter and herein, which appears on the infringing webpages as
      described herein, is not authorized by the copyright owner, its agent, or the law.

   6. Representation of Accuracy. I declare under penalty of perjury under the laws of the
      State of California that the information in this notification is accurate and that I am
      authorized to act on behalf of the owner of the exclusive right that is infringed.



DATED: March 29, 2021
                                                         Jozef Opdeweegh
